                                               Case 3:20-cv-03418-SI Document 6 Filed 12/04/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     EDWARD V. RAY,                                     Case No. 20-cv-03418-SI
                                   8                     Petitioner,
                                                                                            ORDER EXTENDING DEADLINES
                                   9              v.
                                                                                            Re: Dkt. No. 5
                                  10     WILLIAM JOE SULLIVAN,
                                  11                     Respondent.

                                  12
Northern District of California
 United States District Court




                                  13           Petitioner’s request for an extension of the deadline to file his opposition to the motion to

                                  14   dismiss is GRANTED. Docket No. 5. Petitioner must file and serve his opposition no later than

                                  15   December 24, 2020. Respondent must file and serve his reply, if any, no later than January 15,

                                  16   2021.

                                  17            IT IS SO ORDERED.

                                  18   Dated: December 4, 2020

                                  19                                                    ______________________________________
                                                                                        SUSAN ILLSTON
                                  20                                                    United States District Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
